Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 21-40 are pending.  Claims 1-20 are canceled.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Double Patenting
4.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5.	Claims 21-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 in Patent No. 11,320,854 respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the US Patent No. 11,320,854 are similar in scope to claims 21-40 of the present application with only obvious wording variations.

Present Application
Pat No. 11,320,854
21. A system, comprising: at least one data processor; and at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising: generating, by a first thread executing a first task at a first node in a multi-socket computing system, a first timestamp based at least on a first calibration dataset for the first node and a first quantity of time measured by a first clock at the first node; and recalibrating, by the first thread, the first clock at the first node, the recalibrating includes generating, based at least on the first quantity of time measured by the first clock and a second quantity of time measured by a wall clock of an operating system of the multi-socket computing system, a second calibration dataset.

22. The system of claim 21, wherein the operations further comprise: accessing, by the first thread, a first data structure to obtain the first calibration dataset for the first node; and updating, by the first thread, the first data structure to include the second calibration dataset for the first node.

23. The system of claim 22, wherein the first thread obtains a lock prior to updating the first data structure, and wherein the lock prevents a second thread from simultaneously updating the first data structure.

24. The system of claim 23, further comprising: accessing, by the second thread executing a second task at the first node, a second data structure to obtain the first calibration dataset for the first node; and generating, by the second thread, a second timestamp generated based at least on the first calibration dataset and a third quantity of time measured by the first clock at the first node.

25. The system of claim 24, further comprising: recalibrating, by the second thread, the first clock at the first node by at least determining, a third calibration dataset; and updating a second data structure instead of the first data structure to include the third calibration dataset for the first node.

26. The system of claim 23, wherein the second thread accesses the second data structure while the first thread is updating the first data structure to include the second calibration dataset.

27. The system of claim 21, wherein the first timestamp is generated at a start of the first task, and wherein a real time duration of the first task is determined based at least on the first timestamp and a second timestamp generated at an end of the first task.

28. The system of claim 21, wherein the second calibration dataset describes a relationship between the second quantity of time measured by the wall clock and the first quantity of time.

29. The system of claim 21, wherein the first quantity of time is in a first unit of time comprising a quantity of central processing unit (CPU) ticks, and wherein the second quantity of time is in a second unit of time comprising a quantity of nanoseconds.

30. The system of claim 21, wherein the first thread performs the recalibration at a time determined as part of a previous recalibration of the first clock, and wherein a calibration interval between successive recalibrations increases until a threshold value.

31. The system of claim 21, further comprising: generating a second timestamp subsequent to generating the first timestamp; determining whether the second timestamp is less than the first timestamp; and returning wherein the first timestamp instead of the second timestamp in response to the second timestamp being less than the first timestamp.

32. A computer-implemented method, comprising: generating, by a first thread executing a first task at a first node in a multi-socket computing system, a first timestamp based at least on a first calibration dataset for the first node and a first quantity of time measured by a first clock at the first node; and recalibrating, by the first thread, the first clock at the first node, the recalibrating includes generating, based at least on the first quantity of time measured by the first clock and a second quantity of time measured by a wall clock of an operating system of the multi-socket computing system, a second calibration dataset.

33. The method of claim 32, further comprising: accessing, by the first thread, a first data structure to obtain the first calibration dataset for the first node; and updating, by the first thread, the first data structure to include the second calibration dataset for the first node.

34. The method of claim 33, wherein the first thread obtains a lock prior to updating the first data structure, and wherein the lock prevents a second thread from simultaneously updating the first data structure.

35. The method of claim 34, further comprising: accessing, by the second thread executing a second task at the first node, a second data structure to obtain the first calibration dataset for the first node, the second thread accessing the second data structure while the first thread is updating the first data structure to include the second calibration dataset; generating, by the second thread, a second timestamp based at least on the first calibration dataset and a third quantity of time measured by the first clock at the first node; recalibrating, by the second thread, the first clock at the first node by at least determining, a third calibration dataset; and updating a second data structure instead of the first data structure to include the third calibration dataset for the first node.
36. The method of claim 32, wherein the first timestamp is generated at a start of the first task, and wherein a real time duration of the first task is determined based at least on the first timestamp and a second timestamp generated at an end of the first task.

37. The method of claim 32, wherein the second calibration dataset describes a relationship between the second quantity of time measured by the wall clock and the first quantity of time, wherein the first quantity of time is in a first unit of time comprising a quantity of central processing unit (CPU) ticks, and wherein the second quantity of time is in a second unit of time comprising a quantity of nanoseconds.

38. The method of claim 32, wherein the first thread performs the recalibration at a time determined as part of a previous recalibration of the first clock, and wherein a calibration interval between successive recalibrations increases until a threshold value.

39. The method of claim 32, further comprising: generating a second timestamp subsequent to generating the first timestamp; determining whether the second timestamp is less than the first timestamp; and returning wherein the first timestamp instead of the second timestamp in response to the second timestamp being less than the first timestamp.

40. A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising: generating, by a first thread executing a first task at a first node in a multi-socket computing system, a first timestamp based at least on a first calibration dataset for the first node and a first quantity of time measured by a first clock at the first node; and recalibrating, by the first thread, the first clock at the first node, the recalibrating includes generating, based at least on the first quantity of time measured by the first clock and a second quantity of time measured by a wall clock of an operating system of the multi-socket computing system, a second calibration dataset.
1. A system, comprising: at least one data processor; and at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising: accessing, by a first thread executing a first task at a first node in a multi-socket computing system, a first data structure to obtain a first calibration dataset for the first node; generating, based at least on the first calibration dataset and a first quantity of time measured by a first clock at the first node, a first timestamp; recalibrating, by the first thread, the first clock at the first node, the recalibrating includes generating, based at least on the first quantity of time measured by the first clock and a second quantity of time measured by a wall clock of an operating system of the multi-socket computing system, a second calibration dataset; and updating the first data structure to include the second calibration dataset for the first node.






2. The system of claim 1, wherein the first thread obtains a lock prior to updating the first data structure, and wherein the lock prevents a second thread from simultaneously updating the first data structure.

10. The system of claim 2, further comprising: accessing, by the second thread executing a second task at the first node, a second data structure to obtain the first calibration dataset for the first node; and generating, by the second thread, a second timestamp generated based at least on the first calibration dataset and a third quantity of time measured by the first clock at the first node.

11. The system of claim 10, further comprising: recalibrating, by the second thread, the first clock at the first node by at least determining, a third calibration dataset; and updating a second data structure instead of the first data structure to include the third calibration dataset for the first node.

12. The system of claim 10, wherein the second thread accesses the second data structure while the first thread is updating the first data structure to include the second calibration dataset.

3. The system of claim 1, wherein the first timestamp is generated at a start of the first task, and wherein a real time duration of the first task is determined based at least on the first timestamp and a second timestamp generated at an end of the first task.

4. The system of claim 1, wherein the second calibration dataset describes a relationship between the second quantity of time measured by the wall clock and the first quantity of time.

5. The system of claim 1, wherein the first quantity of time is in a first unit of time comprising a quantity of central processing unit (CPU) ticks, and wherein the second quantity of time is in a second unit of time comprising a quantity of nanoseconds.

6. The system of claim 1, wherein the first thread performs the recalibration at a time determined as part of a previous recalibration of the first clock, and wherein a calibration interval between successive recalibrations increases until a threshold value.

7. The system of claim 1, further comprising: generating a second timestamp subsequent to generating the first timestamp; determining whether the second timestamp is less than the first timestamp; and returning wherein the first timestamp instead of the second timestamp in response to the second timestamp being less than the first timestamp.


13. A computer-implemented method, comprising: accessing, by a first thread executing a first task at a first node in a multi-socket computing system, a first data structure to obtain a first calibration dataset for the first node; generating, based at least on the first calibration dataset and a first quantity of time measured by a first clock at the first node, a first timestamp; recalibrating, by the first thread, the first clock at the first node, the recalibrating includes generating, based at least on the first quantity of time measured by the first clock and a second quantity of time measured by a wall clock of an operating system of the multi-socket computing system, a second calibration dataset; and updating the first data structure to include the second calibration dataset for the first node.





14. The method of claim 13, wherein the first thread obtains a lock prior to updating the first data structure, and wherein the lock prevents a second thread from simultaneously updating the first data structure.

19. The method of claim 14, further comprising: accessing, by the second thread executing a second task at the first node, a second data structure to obtain the first calibration dataset for the first node, the second thread accessing the second data structure while the first thread is updating the first data structure to include the second calibration dataset; generating, by the second thread, a second timestamp based at least on the first calibration dataset and a third quantity of time measured by the first clock at the first node; recalibrating, by the second thread, the first clock at the first node by at least determining, a third calibration dataset; and updating a second data structure instead of the first data structure to include the third calibration dataset for the first node.
15. The method of claim 13, wherein the first timestamp is generated at a start of the first task, and wherein a real time duration of the first task is determined based at least on the first timestamp and a second timestamp generated at an end of the first task.

16. The method of claim 13, wherein the second calibration dataset describes a relationship between the second quantity of time measured by the wall clock and the first quantity of time, wherein the first quantity of time is in a first unit of time comprising a quantity of central processing unit (CPU) ticks, and wherein the second quantity of time is in a second unit of time comprising a quantity of nanoseconds.

17. The method of claim 13, wherein the first thread performs the recalibration at a time determined as part of a previous recalibration of the first clock, and wherein a calibration interval between successive recalibrations increases until a threshold value.

18. The method of claim 13, further comprising: generating a second timestamp subsequent to generating the first timestamp; determining whether the second timestamp is less than the first timestamp; and returning wherein the first timestamp instead of the second timestamp in response to the second timestamp being less than the first timestamp.

20. A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising: first node, a first timestamp; recalibrating, by the first thread, the first clock at the first node, the recalibrating includes generating, based at least on the first quantity of time measured by the first clock and a second quantity of time measured by a wall clock of an operating system of the multi-socket computing system, a second calibration dataset

In re Karlson, 136 USPQ 189 (ccPA 1963).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 21, 32, 40 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by LV et al. (US Pub No. 2021/0328698).  
In regard to claim 21, LV et al. disclose a system, comprising: at least one data processor (item 201 of figure 2); and at least one memory storing instructions (item 203 and 210 of figure 2), which when executed by the at least one data processor, result in operations comprising: generating, by a first thread executing a first task at a first node in a multi-socket computing system, a first timestamp based at least on a first calibration dataset for the first node and a first quantity of time measured by a first clock at the first node (as shown in Fig. 3, which is reproduced below for ease of reference and convenience, LV discloses the time information is carried in PTP messages. The time information may be a timestamp 1, a timestamp 2, a timestamp 3, and a timestamp 4. The network device may calculate the time deviation between the network device and the master clock node by using the time information. The network device calibrates the time of the clock of the network device based on the time deviation. In some embodiments, the network device may calculate the frequency deviation between the network device and the master clock node by using the time information. The network device calibrates the frequency of clock of the network device based on the frequency deviation. The network device may calibrate only the time. The network device may calibrate only the frequency. The network device may calibrate both the time and the frequency. For a process in which the network device communicates with the master clock node by using the PTP messages, refer to the foregoing description of communication between the network device 104 and the network device 103 through the PTP messages. For a process in which the network device obtains the time information, refer to the foregoing description of obtaining the timestamp 1, the timestamp 2, the timestamp 3, and the timestamp 4 by the network device 104.  See para 95-98)

    PNG
    media_image1.png
    638
    703
    media_image1.png
    Greyscale

and recalibrating, by the first thread, the first clock at the first node the recalibrating includes generating, based at least on the first quantity of time measured by the first clock and a second quantity of time measured by a wall clock of an operating system of the multi-socket computing system, a second calibration dataset (in LV, the network device 104 may obtain the timestamp 1 for sending the Sync message by the network device 103, the timestamp 2 for receiving the Sync message by the network device 104, the timestamp 3 for sending the Delay_req message by the network device 104, and the timestamp 4 for receiving the Delay_req message by the network device 103. The network device 104 may determine a frequency deviation between the network device 104 and the network device 103 by using the timestamp 1 and the timestamp 2, and perform frequency synchronization with the network device 103 based on the frequency deviation. In addition, the network device 104 may determine a time deviation between the network device 104 and the network device 103 by using the timestamp 1, the timestamp 2, the timestamp 3, and the timestamp 4, and perform time synchronization with the network device 103 based on the time deviation. In other words, clock synchronization with the network device 103 is implemented.  See para 97-100).

In regard to claim 32, LV et al. disclose computer-implemented method, comprising: generating, by a first thread executing a first task at a first node in a multi-socket computing system, a first timestamp based at least on a first calibration dataset for the first node and a first quantity of time measured by a first clock at the first node (as shown in Fig. 3, which is reproduced below for ease of reference and convenience, LV discloses the time information is carried in PTP messages. The time information may be a timestamp 1, a timestamp 2, a timestamp 3, and a timestamp 4. The network device may calculate the time deviation between the network device and the master clock node by using the time information. The network device calibrates the time of the clock of the network device based on the time deviation. In some embodiments, the network device may calculate the frequency deviation between the network device and the master clock node by using the time information. The network device calibrates the frequency of clock of the network device based on the frequency deviation. The network device may calibrate only the time. The network device may calibrate only the frequency. The network device may calibrate both the time and the frequency. For a process in which the network device communicates with the master clock node by using the PTP messages, refer to the foregoing description of communication between the network device 104 and the network device 103 through the PTP messages. For a process in which the network device obtains the time information, refer to the foregoing description of obtaining the timestamp 1, the timestamp 2, the timestamp 3, and the timestamp 4 by the network device 104.  See para 95-98)

    PNG
    media_image1.png
    638
    703
    media_image1.png
    Greyscale

and recalibrating, by the first thread, the first clock at the first node, the recalibrating includes generating, based at least on the first quantity of time measured by the first clock and a second quantity of time measured by a wall clock of an operating system of the multi-socket computing system, a second calibration dataset (in LV, the network device 104 may obtain the timestamp 1 for sending the Sync message by the network device 103, the timestamp 2 for receiving the Sync message by the network device 104, the timestamp 3 for sending the Delay_req message by the network device 104, and the timestamp 4 for receiving the Delay_req message by the network device 103. The network device 104 may determine a frequency deviation between the network device 104 and the network device 103 by using the timestamp 1 and the timestamp 2, and perform frequency synchronization with the network device 103 based on the frequency deviation. In addition, the network device 104 may determine a time deviation between the network device 104 and the network device 103 by using the timestamp 1, the timestamp 2, the timestamp 3, and the timestamp 4, and perform time synchronization with the network device 103 based on the time deviation. In other words, clock synchronization with the network device 103 is implemented.  See para 97-100).
In regard to claim 40, LV et al. disclose non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising: generating, by a first thread executing a first task at a first node in a multi-socket computing system, a first timestamp based at least on a first calibration dataset for the first node and a first quantity of time measured by a first clock at the first node (as shown in Fig. 3, which is reproduced below for ease of reference and convenience, LV discloses the time information is carried in PTP messages. The time information may be a timestamp 1, a timestamp 2, a timestamp 3, and a timestamp 4. The network device may calculate the time deviation between the network device and the master clock node by using the time information. The network device calibrates the time of the clock of the network device based on the time deviation. In some embodiments, the network device may calculate the frequency deviation between the network device and the master clock node by using the time information. The network device calibrates the frequency of clock of the network device based on the frequency deviation. The network device may calibrate only the time. The network device may calibrate only the frequency. The network device may calibrate both the time and the frequency. For a process in which the network device communicates with the master clock node by using the PTP messages, refer to the foregoing description of communication between the network device 104 and the network device 103 through the PTP messages. For a process in which the network device obtains the time information, refer to the foregoing description of obtaining the timestamp 1, the timestamp 2, the timestamp 3, and the timestamp 4 by the network device 104.  See para 95-98)

    PNG
    media_image1.png
    638
    703
    media_image1.png
    Greyscale

and recalibrating, by the first thread, the first clock at the first node, the recalibrating includes generating, based at least on the first quantity of time measured by the first clock and a second quantity of time measured by a wall clock of an operating system of the multi-socket computing system, a second calibration dataset (in LV, the network device 104 may obtain the timestamp 1 for sending the Sync message by the network device 103, the timestamp 2 for receiving the Sync message by the network device 104, the timestamp 3 for sending the Delay_req message by the network device 104, and the timestamp 4 for receiving the Delay_req message by the network device 103. The network device 104 may determine a frequency deviation between the network device 104 and the network device 103 by using the timestamp 1 and the timestamp 2, and perform frequency synchronization with the network device 103 based on the frequency deviation. In addition, the network device 104 may determine a time deviation between the network device 104 and the network device 103 by using the timestamp 1, the timestamp 2, the timestamp 3, and the timestamp 4, and perform time synchronization with the network device 103 based on the time deviation. In other words, clock synchronization with the network device 103 is implemented.  See para 97-100).



	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claims 27 and 36 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over LV et al. in view of Zlatanchev et al. (US No. 10,528,389).
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.
In regard to claim 27, 36, LV et al. disclose the claimed subject matter as discussed above rejection except the teaching of wherein the first timestamp is generated at a start of the first task, and wherein a real time duration of the first task is determined based at least on the first timestamp and a second timestamp generated at an end of the first task.  In the same field of endeavor, Zlatanchev et al. disclose the first timestamp is generated at a start of the first task, and wherein a real time duration of the first task is determined based at least on the first timestamp and a second timestamp generated at an end of the first task (as shown in Fig. 13, which is reproduced below for ease of reference and convenience, Zlatanchev discloses a program including a plurality of tasks with real-time constraints, which steps are supported in part by the RTSU and its units as described above.  FIG. 4 shows a flowchart that details the step 100 of developing a real-time reference model and calibration. In a first step 110, an execution model is determined for each real-time task. An execution model specifies a plurality micro tasks μT.sub.xi, i∈{1, . . . , n}, which are a partitioning of task T.sub.x, and an order among the micro tasks μT.sub.xi according to the possible execution flows of task T.sub.x. The execution model of a task T.sub.x is typically based on and built from information included in the program of T.sub.x.  real-time reference model of task T.sub.x. The estimated timing can be obtained by static or dynamic program analysis and further methods available in the area of worst case execution time estimation. For example, the information about the execution time of a micro task can be a probability distribution of an execution time between a trace event marking to a start of the micro task and a subsequent trace marking an end of the micro task. The time between subsequent trace event can be obtained through static and/or dynamic program analysis, for example through abstract interpretation and/or profiling. In step 140, after it to be determined, based on the real-time reference models of each allocated task T.sub.x.  See para 40-42).

    PNG
    media_image2.png
    644
    855
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Zlatanchev et al. into the teachings of LV et al. because each of Zlatanchev et al. and LV et al. teach the task performance with synchronization of clocks. Zlatanchev et al. and LV et al. are both attempting to synchronize the clocks in the multi-node system for greater task performance. Further, a person of ordinary skill in the art would have been motivated to combine Zlatanchev et al. with LV et al. because combining the prior art elements of Zlatanchev et al. with LV et al. according to known methods would have yielded predictable results, using the techniques of Zlatanchev et al. would have improved LV et al. in the same way, and applying the techniques of Zlatanchev et al. to improve LV et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to achieve greater task performance and efficient resource utilization). [See MPEP 2143].

Examiner's note:

Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Allowable Subject Matter
	Claims 22-26, 28-31, 33-35, 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 22, 28-31, 33-35, 37-39 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	wherein the operations further comprise: accessing, by the first thread, a first data structure to obtain the first calibration dataset for the first node; and updating, by the first thread, the first data structure to include the second calibration dataset for the first node (claim 22, 33);
wherein the second calibration dataset describes a relationship between the second quantity of time measured by the wall clock and the first quantity of time (claim 28);
wherein the first quantity of time is in a first unit of time comprising a quantity of central processing unit (CPU) ticks, and wherein the second quantity of time is in a second unit of time comprising a quantity of nanoseconds (claim 29);
wherein the first thread performs the recalibration at a time determined as part of a previous recalibration of the first clock, and wherein a calibration interval between successive recalibrations increases until a threshold value (claims 30, 38);
further comprising: generating a second timestamp subsequent to generating the first timestamp; determining whether the second timestamp is less than the first timestamp; and returning wherein the first timestamp instead of the second timestamp in response to the second timestamp being less than the first timestamp (claims 31, 39);
wherein the first thread obtains a lock prior to updating the first data structure, and wherein the lock prevents a second thread from simultaneously updating the first data structure (claim 34);
further comprising: accessing, by the second thread executing a second task at the first node, a second data structure to obtain the first calibration dataset for the first node, the second thread accessing the second data structure while the first thread is updating the first data structure to include the second calibration dataset; generating, by the second thread, a second timestamp based at least on the first calibration dataset and a third quantity of time measured by the first clock at the first node; recalibrating, by the second thread, the first clock at the first node by at least determining, a third calibration dataset; and updating a second data structure instead of the first data structure to include the third calibration dataset for the first node (claim 35);
wherein the second calibration dataset describes a relationship between the second quantity of time measured by the wall clock and the first quantity of time, wherein the first quantity of time is in a first unit of time comprising a quantity of central processing unit (CPU) ticks, and wherein the second quantity of time is in a second unit of time comprising a quantity of nanoseconds (claim 37);
Conclusion
	All claims are rejected.  Claims 1-20 are cancelled.
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Frei et al. (US Pub No. 2007/0140127) disclose a method and apparatus for efficient transfer data over a network
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186